Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 26, 2014

The Court of Appeals hereby passes the following order:

A14A1406. HARRIS v. THE STATE.

       In this appeal from the superior court’s denial of a pretrial motion to dismiss
on the basis of immunity under OCGA § 16-3-21 and 16-3-24.2, we granted Harris’
application for discretionary review based upon the limited facts stated therein. In an
excess of caution given the information available, we granted the application in order
to review the parties’ contentions with the benefit of the entire record.
       A careful and complete review of the entire record, the transcripts, and the
briefs of the parties reveals that the superior court correctly concluded that the
evidence did not support a finding of immunity. Had the facts apparent from the
entire record been available in the application, discretionary review would not have
been granted. Therefore, upon consideration of the entire record, applicable case law,
and statutory provisions, these discretionary appeals are hereby dismissed as having
been improvidently granted. See Woody v. State, 247 Ga. App. 684, 685 (545 SE2d
83) (2001).



                                        Court of Appeals of the State of Georgia
                                                                         08/26/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.